                                                                    1                        1
                                                               of 7ru..eoPage ID #:3910
     Case 8:19-cr-00061-JVS Document 279 Filed 09/11/20 Page 1Q.OU,..US.NSn.lC'f�T
                                                                         9111120
                                                                  ('E.'YTM.i,.DGTa,(TotC'AUt'ObaA
                                                                    n:      LB         •rvn

     H. Dean Steward, SBN 85317
 1   107 Avenida Miramar, Ste. C
     San Clemente, CA 92672
 2   Tel (949) 481-4900
     Fax (949) 497-6753
     Attomex for Defendant
 4   MICHAEL JOHN AVENATTI
 5
 6                           UNITED STATES DISTRICT COURT
 7                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                  SA CR No. 19-061-JVS
 9
                Plaintiff,                      DECLARATION OF H. DEAN
10                                              STEWARD IN SU PPORT OF
                       V.                       DEFENDANT'S OPPOSITION TO THE
11                                              GOVERNMENT'S MOTION TO
     MICHAEL JOHN AVENATTI,                     TERMINATE AND NOT FURTHER
12                                              EXTEND DEFENDANT'S TEMPORARY
                Defendant.                      RELEASE [DOCKET NO. 262]
13
14
15
16
           Comes now H. Dean Steward, counsel for Defendant Michael John Avenatti, and
17
     submits the below Declaration in Support of Defendant's Opposition to the
18
     Government's Motion to Terminate and Not Further Extend Defendant's Temporary
19
     Release [Docket No. 262].
20
21    Dated: September 11, 2020              Res pectfully submitted,
22
23                                           isl H. Dean Steward
                                              H. DEAN STEW ARD
24
                                             Attorney for Defendant
25                                           MICHAEL J OHN AVENATTI
26
27

?A
Case 8:19-cr-00061-JVS Document 279 Filed 09/11/20 Page 2 of 7 Page ID #:3911
Case 8:19-cr-00061-JVS Document 279 Filed 09/11/20 Page 3 of 7 Page ID #:3912
Case 8:19-cr-00061-JVS Document 279 Filed 09/11/20 Page 4 of 7 Page ID #:3913
Case 8:19-cr-00061-JVS Document 279 Filed 09/11/20 Page 5 of 7 Page ID #:3914
Case 8:19-cr-00061-JVS Document 279 Filed 09/11/20 Page 6 of 7 Page ID #:3915
Case 8:19-cr-00061-JVS Document 279 Filed 09/11/20 Page 7 of 7 Page ID #:3916
